Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.
Election/Restrictions
Claim 1 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 January 2019.
Claim Interpretation
Claims 26 and 27 are newly added. Given the limitation “further comprising” in claim 26, the Examiner interprets the claims as directed to a transgene encoding an AHAS nucleic acid attached to a moiety, in addition to the endogenous AHAS nucleic acid in the barley plant of claim 2.
Specification
The specification remains objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification fails to provide proper antecedent basis for the subject matter of instant claims 2, 3 and 6-19. Specifically, the Specification fails to provide proper antecedent basis for a non-transgenic barley plant.
	There are five (5) references to a barley plant in the instant Specification. The first is on page 22, 2nd paragraph, where Applicant discusses suitable methods for transforming or transfecting host cells including plant cells. The second-to-forth instance is on page 26, 3rd paragraph, where Applicant discusses suitable promoters useful for making said transformed plant cells including the 1ps2 or 1pt1 gene promoters from barley or the barley hordein-gene promoter. The fifth instance is on page 30, 2nd paragraph, Applicant discusses the plants produced by the methods of the present invention. On pages 15-30 Applicant describe isolating IMI genes, in particular using products derived from cloned IMI genes of T. aestivum to identify and/or clone IMI homologs in other organisms other than wheat plants and related species (page 15, 1st paragraph of the Specification). On page 16, 2nd paragraph, Applicant describes (partial) IMI polypeptides and polynucleotides from T. aestivum. Applicant describes in general isolated IMI polypeptides on page 17, 3rd paragraph of the Specification, probes and primers on page 20, 2nd paragraph of the Specification, and on page 29, 2nd paragraph, methods for increasing expression of IMI polynucleotides in either transgenic or not [sic] transgenic plant. Nowhere does Applicant describe a barley plant or a progeny thereof having a serine-to-asparagine substitution in Domain E of an AHAS gene, Applicant does not describe an isolated barley AHAS polynucleotide, nor does Applicant describe introgressing a wheat IMI gene into a barley plant.
	See University of California V. Eli Lilly and Co., 43 USPQ2d 1398 (Fed. Cir. 1997), which teaches that the disclosure of a process for obtaining cDNA from a particular organism and the description of the encoded protein fail to provide an adequate written description of the actual cDNA from that organism which would encode the protein from that organism, despite the disclosure of a cDNA encoding that protein from another organism.
	Applicant argues that the term "plant" used in the Specification encompasses "barley." Applicant argues that the Specification includes approximately 339 references to a "plant," 76 of which describe a "wheat plant." Applicant argues that while wheat is exemplified as a preferred (not the only) embodiment, the Specification by no means limits the plant, teachings and embodiments to wheat only. Applicant argues that the Specification expressly states that barley is also a preferred target plant for a genetic engineering as one further embodiment of the invention. See Specification, p. 22. One of ordinary skill in the art would understand that the described plants and embodiments encompass barley plants. Applicant argues that the Office Action admits that the Specification describes how to make and use barley plants. 
	Applicant argues that it was well known at the time the application was filed that wheat and barley could be productively cross-bred to make Tritordeum and that Tritordeum can be further back- crossed with barley. See, e.g., A. Martin et al., Hybrids Between Hordeum vulgare and Tetra-, Hexa-, and Octoploid Tritordeums (Amphiploid H. chilense x Triticum spp), Hereditas 123(2):175-182 (Feb 1995). Applicant argues that it was known that barley or barley hybrid plants could be bred to contain a wheat gene. Applicant argues that for these further reasons, the objection to the Specification is improper. 
Applicant argues that the Martin reference was previously cited as evidencing that it was well known at the time of filing the application that wheat and barley can be productively cross- bred to make Tritordeum and that Tritordeum can be further back-crossed with barley. Applicant states that the reference was not cited to show that the Specification specifically disclosed the teachings of Martin (page 6 of the Remarks).
	Applicant’s arguments are not found to be persuasive. The examin finds no mention in the Specification of hybrids between Hordeum vulgare and Tritordeums, and the A. Martin et al (1995) NPL is not of record.
	MPEP § 2163.02, The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.112, first paragraph-description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate.
	In the instant case, the term “barley plant” is not found in Provisional Application 60/311,141 filed 9 August 2001, and thus one of skill in the instant art could not have viewed Applicant was in possession of the claimed invention as of this date. Further, under “FIELD OF THE INVENTION” on page 1 of the instant Specification, Applicant clearly states that “the present invention relates to wheat plants”. Nowhere in the instant Specification does Applicant direct one of skill in the instant art to the use of a mutated wheat plant to produce an imidazolinone tolerant barley plant. Further, Applicant does not describe even prophetically a barley plant comprising an endogenous AHAS nucleic acid comprising a serine to asparagine substitution encoded at Domain E.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-20 and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a barley plant or a progeny barley plant comprising a mutagenized AHAS nucleic acid comprising a serine to asparagine substitution in Domain E. Applicant claims methods of using same. Applicant asserts in the Remarks filed 17 March 2020 that the instant claims are directed to both a transgenic and a non-transgenic barley plant.
	Applicant describes a Triticum aestivum nucleic acid in instant SEQ ID NO: 1 encoding 26% of a mutagenized AHAS (IMI) polypeptide comprising a serine to asparagine substitution in Domain E at instant SEQ ID NO: 2. Applicant describes a Triticum aestivum plant comprising said nucleic acid predominantly by means of a deposit of biological material (see page 11, 2nd paragraph of the Specification).
	Applicant does not describe a barley plant with a mutagenized AHAS nucleic acid. Applicant does not describe a recombinant polynucleotide encoding an AHAS nucleic acid that confers an increased resistance to an imidazolinone herbicide. Instant SEQ ID NO: 1 only represents 26% of the complete coding sequence of an AHAS enzyme.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
	See Amgen Inc. v Chagai Pharmaceutical Co., 18 USPQ 2d 1016 (Fed. Cir. 1991), which teaches that the conception of a chemical compound requires the inventor to be able to define the compound so as to distinguish it from other materials, and to describe how to obtain it rather than simply defining it solely by its principle biological property; thus, when an inventor of a gene, which is a chemical compound albeit a complex one, is unable to envision detailed constitution of the gene so as to distinguish it from other materials, as well as a method of obtaining it, the conception is not achieved until a reduction to practice has occurred, and until after the gene has been isolated.
	Applicant argues that the present claims have written description support in the originally filed application. Applicant argues that the written description requirement is satisfied when a specification describes "the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention." MPEP § 2163(I) (citations omitted). "The subject matter of the claim need not be described literally (i.e., using the same terms . . .) in order for the disclosure to satisfy the description requirement." MPEP § 2163.02.  Newly added claim elements can be found in the Specification "through express, implicit, or inherent disclosure." MPEP § 2163(I)(B) (emphasis added). "Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, [and] functional characteristics . . . ." MPEP § 2163(II)(A)(3)(b) (emphasis added). "Information which is well known in the art need not be described in detail in the specification." MPEP § 2163(II)(A)(2) (citing Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80 (Fed. Cir. 1986)) (emphasis added). Moreover, "[a]s explained by the Federal Circuit, '(1) examples are not necessary to support the adequacy of a written description; (2) the written description standard may be met . . . even where actual reduction to practice of an invention is absent; and (3) there is no per se rule that an adequate written description of an invention that involves a biological macromolecule must contain a recitation of known structure."' MPEP § 2163(II)(A)(3) (citing Falkner v. Inglis, 448 F.3d 1357, 1366 (Fed. Cir. 2006)) (citations omitted). "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed." MPEP § 2163(I)(B) (citing Vas-Cath, Inc., 935 F.2d at 1563-64) (pages 7-8 of the Remarks).
	Applicant argues that the present claims have written description support in the originally filed Specification for all of the reasons previously made of record. As discussed above, the Office Action recognizes the literal support for barley in the specification and the term "barley" can be reasonably substituted for the term "plant" or "wheat plant" throughout the Specification. Applicant argues that the subject matter of the claim need not be described literally in order for the disclosure to satisfy the description requirement. Applicant argues that one of ordinary skill in the art would understand that the terms "plant" or "wheat plant" in the Specification encompasses a barley plant. Applicant argues that one of ordinary skill in the art could reasonably conclude that Applicant had possession of the claimed invention. 
	Applicant further demonstrated the barley Domain E is identical to that of wheat Domain E sequences described in the instant Specification, specifically, AAC14572.1, which was uploaded 23Apr1998 to GenBank, contains this sequence. Applicant argues that for these further reasons one of ordinary skill in the art could reasonably conclude that Applicant had possession of the claimed invention (page 8 of the Remarks).
	Applicant’s arguments are not found to be persuasive. The Specification makes no mention of a barley acetohydroxyacid synthase nucleic acid or polypeptide sequence. While Applicant would not have been required to describe what was known in the art (the barley AHAS polypeptide sequence), Applicant does need to make it clear what Applicant believes is part of the invention. Nowhere does the Examiner find Applicant specifically express modification of a barley “endogenous Acetohydroxyacid synthase (AHAS) nucleic acid” with any precision to make it clear to the public that a barley plant with a specifically mutated endogenous AHAS nucleic acid was part of Applicant’s invention. The term “barley plant” is not found in Provisional Application 60/311,141 filed 9 August 2001, and thus one of skill in the instant art could not have viewed Applicant was in possession of the claimed invention as of this date. Further, under “FIELD OF THE INVENTION” on page 1 of the instant Specification, Applicant clearly states that “the present invention relates to wheat plants”. Nowhere in the instant Specification does Applicant direct one of skill in the instant art to the use of a mutated wheat plant to produce an imidazolinone tolerant barley plant. Further, Applicant does not describe even prophetically a barley plant comprising an endogenous AHAS nucleic acid comprising a serine to asparagine substitution encoded at Domain E.
	The Examiner finds no mention in the Specification of hybrids between Hordeum vulgare and Tritordeums, and the A. Martin et al (1995) NPL is not of record.
	The rejection is maintained for the reasons of record.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 6-13, 20, 24 and 25 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al (2011 PNAS).
	Because each claim is given a single priority date, as stated above the instantly rejected claims have been given the priority date of 4 March 2013.
	Lee et al disclose a barley plant comprising a mutagenized AHAS nucleic acid encoding an IMI polypeptide wherein Domain E comprises a serine to asparagine substitution having increased tolerance to an imidazolinone herbicide (see the Abstract on page 8909, left column, 1st paragraph). Lee et al inherently disclose a plant part, a plant cell and a seed (see page 8910, left column). The Examiner notes that instant claims 7-9 and 20 recite an inherent property of the plant of claim 2, and Lee et al discloses that the mutated barley plant has increased tolerance to imazamox in Figure 1 on page 8910. Hence, Lee et al had previously disclosed the claim limitations.
	Applicant argues that, for all of the reasons previously made of record, that Lee is not prior art to the present claims. Lee was published in 2011, while the pending claims have a priority date of at least July 10, 2002. As such, Lee does not qualify as prior art under pre-AIA  35 U.S.C. § 102(b) because Lee was not "patented or described in a printed publication in this or a foreign country . . . more than one year prior to the date of application for patent in the United States" as required under pre-AIA  35 U.S.C. § 102(b). Applicant argues that the same five (5) references to barley and the additional numerous references to a "plant," which encompasses barley, were present in the PCT application filed on July 10, 2002. Applicant argues that one of ordinary skill in the art would have reasonably concluded that the inventors had possession of the claimed barley plant at least as of the July 10, 2002 filing date. Applicant argues that the claimed subject matter, thus, pre-dates the teachings of Lee. Applicant argues that Lee is not prior art to the instant claims (page 9 of the Remarks).
	Applicant’s assertion is not found to be persuasive as addressed in detail above in the rejection 35 USC 112, first paragraph, for lack of adequate written description. The Examiner has found support under 35 U.S.C. 112, first paragraph, for the claimed subject matter at the earlies in parent application 13/784,037 filed 4 March 2013. Consequently, Lee et al would qualify as prior art under 35 U.S.C. 102(b).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 5-20 and 23-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (2011 PNAS) in view of Dietrich (U.S. Patent 5,767,361) and Pallett et al (U.S. Patent 7,350,561).
	Lee et al teach a barley plant comprising a mutagenized AHAS nucleic acid encoding an IMI polypeptide wherein Domain E comprises a serine to asparagine substitution having increased tolerance to an imidazolinone herbicide (see the Abstract on page 8909, left column, 1st paragraph).
	Lee et al do not specifically teach a method of controlling weeds or applying herbicide to a seed. Lee et al do not a barley plant further comprising an AHAS nucleic acid attached to a moiety.
	Dietrich teaches a mature plant, seed and pollen having been transformed with a sequence encoding a functional AHAS enzyme wherein the serine at position 621 (Domain E) had been substituted with an asparagine at claims 1-3. The AHAS enzyme taught by Dietrich comprise a wild type Domain A (instant SEQ ID NO: 7). Dietrich teaches that said plant can be barley at the paragraph spanning columns 6-7. Dietrich teaches that the novel herbicide resistant plants enables…methods of growing crop plants in the presence of imidazolinones (column 3, lines 16-22) and that imidazolinones are used to effectively destroy weeds (column 1, lines 29-53). Dietrich teaches that imidazolinones are typically used to clear weeds (the treating step recited in instant claim 23). Dietrich teaches using imazethapyr in Figure 1. Dietrich teaches cultivating the seed in the presence of at least one imidazolinone at claim 20 (treating said seed as recited in instant claim 19). At instant claim 9, the structure taught by Dietrich would inherently have the claimed function that being increased tolerance to imazamox.
	Pallett et al teach attaching a moiety to a nucleic acid encoding a herbicide resistance gene for transforming a plant cell at column 3, lines 7-24. Pallett et al teach that the attached moiety can be a transit peptide (delivery or binding moiety).
	It would have been prima facie obvious to one of ordinary skill in the art before the claimed invention to modify the teachings of Lee et al using the teachings of Dietrich to use the barely plant of Lee et al in method of controlling weeds in a filed as taught by Dietrich, including apply an imidazolinone herbicide to either the seed or the plant of Lee et al. Lee et al teaches it was desirable in the art at the time of Applicant’s invention to produce an herbicide tolerant barley line on page 8909, left column, 2nd paragraph. The desired outcome recited in new claim 25 does not structurally distinguish the claimed barley plant from that taught by Lee et al. Further, the barley plant comprising both an endogenous and a transgene nucleic acid encoding an AHAS nucleic acid attached to a moiety would have been obvious in view of the teachings of Lee et al who teaches the endogenous nucleic acid and Dietrich who teaches the transgene. It would have been obvious to modify the transgene of Dietrich to encode an attached moiety as taught by Pallett et al. Given the teachings of both Lee et al and Dietrich and the general level of skill in the instant art at the time of claimed the invention, one of ordinary skill in the art would have had a reasonable expectation of success.
	Applicant argues that Lee is not prior art to the present claims. Applicant argues that Lee was published in 2011, while the pending claims have a priority date of at least July 10, 2002. Applicant argues that Lee does not qualify as prior art under pre-AIA  35 U.S.C. § 102(b) because Lee was not "patented or described in a printed publication in this or a foreign country . . . more than one year prior to the date of application for patent in the United States" as required under pre-AIA  35 U.S.C. § 102(b). Applicant argues that the same five (5) references to barley and the additional numerous references to a "plant," which encompasses barley, were present in the PCT application filed on July 10, 2002. One of ordinary skill in the art would have reasonably concluded that the inventors had possession of the claimed barley plant at least as of the July 10, 2002 filing date. Applicant argues that the claimed subject matter, thus, pre-dates the teachings of Lee. Accordingly, Lee is not prior art to the instant claims (page 9 of the Remarks).
	Applicant’s arguments are not found to be persuasive as addressed in detail above in the rejection 35 USC 112, first paragraph, for lack of adequate written description. The Examiner has found support under 35 U.S.C. 112, first paragraph, for the claimed subject matter at the earlies in parent application 13/784,037 filed 4 March 2013. Consequently, Lee et al would qualify as prior art under 35 U.S.C. 102(b).

Claims 2, 5-20 and 23-25 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietrich (U.S. Patent 5,767,361) in view of Duggleby et al (1998 GenBank Accession No. AF059600.1).
	Dietrich teaches identifying a maize plant comprising an AHAS nucleic acid encoding a functional AHAS enzyme wherein the serine at position 621 (Domain E) had been substituted with an asparagine at column 7, Examples section 1. Dietrich teaches the identified plant comprises a sequence encoding a functional AHAS enzyme wherein the serine at position 621 (Domain E) had been substituted with an asparagine at column 10 under Results. The AHAS enzyme taught by Dietrich comprise a wild type Domain A (instant SEQ ID NO: 7). Dietrich teaches that the claimed transformed plant can be barley at the paragraph spanning columns 6-7. Dietrich teaches that the novel herbicide resistant plants enables…methods of growing crop plants in the presence of imidazolinones (column 3, lines 16-22) and that imidazolinones are used to effectively destroy weeds (column 1, lines 29-53). Dietrich teaches that imidazolinones are typically used to clear weeds (the treating step recited in instant claim 23). Dietrich teaches using imazethapyr in Figure 1. Dietrich teaches cultivating the seed in the presence of at least one imidazolinone at claim 20 (treating said seed as recited in instant claim 19). At instant claim 9, the structure taught by Dietrich would inherently have the claimed function that being increased tolerance to imazamox.
	Dietrich does not teach a barley plant comprising an endogenous AHAS nucleic acid encoding a functional AHAS enzyme wherein the serine at position 621 (Domain E) had been substituted with an asparagine.
	Duggleby et al teaches a Hordeum vulgare (barley) acetohydroxyacid synthase which comprises both Domain A and Domain E (as well as Domains D and B).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the teachings of Dietrich using the teachings of Duggleby et al to make and use a barley plant or a progeny thereof comprising an AHAS nucleic acid encoding a functional AHAS enzyme wherein the serine at position 621 (Domain E) had been substituted with an asparagine. Dietrich teaches that it would have been routine in the art at the time of Applicant’s invention to screen for plants resistant to imidazolinone herbicides but no sulfonylurea herbicide and to identify the specific amino acid mutation in the endogenous AHAS that produces the herbicide tolerance at column 2, and columns 8-10. Because the barley AHAS amino acid sequence (and nucleic acid sequence) were know in the art before the instant invention one of ordinary skill in the art would have had a reasonable expectation of success. In fact, Dietrich states that “Also contemplated are gene sequences from other imidazolinone resistant monocots (such as barley) which have a mutation in the corresponding region of the sequences (column 5, lines18-21) and thus would have motivated one of ordinary skill in the art to make other monocot plant comprising the same mutation in the endogenous AHAS.
	Applicant argues that for all of the reasons previously made of record, that the present claims are not rendered obvious by any alleged combination of Lee with Dietrich. Applicant argues that in order to be used in an obviousness rejection under 35 U.S.C. § 103, a prior art reference must nonetheless qualify as prior art under 35 U.S.C. § 102. Applicant argues that Lee is not qualifying art as it was published after the filing date of the instant application. Applicant argues that Lee, like Dietrich, fails to teach or suggest a barley plant or progeny thereof wherein the AHAS nucleic acid encodes the sequence of Domain E of a plant of wheat line Gunner 208, a sample of seed of said wheat line having been deposited with the American Type Culture Collection (ATCC) under Patent Deposit Designation No. PTA-4214, said Domain E of wheat line Gunnar 208 comprising SEQ ID NO: 11, wherein serine at amino acid residue position 3 of SEQ ID NO: 11 is substituted with asparagine (page 10 of the Remarks).
	Applicant’s arguments are not found to be persuasive as addressed in detail above in the rejection 35 USC 112, first paragraph, for lack of adequate written description. The Examiner has found support under 35 U.S.C. 112, first paragraph, for the claimed subject matter at the earlies in parent application 13/784,037 filed 4 March 2013. Consequently, Lee et al would qualify as prior art under 35 U.S.C. 102(b).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663